Cornell, J.
The principal question raised in this case, and very ably and elaborately discussed by the counsel for appellant, was directly presented and fully considered by the court, in the case of the State v. Cassidy, at the April term, 1875. Upon a careful review of the authorities cited, and full consideration of the arguments of the counsel, no good reason is discovered for doubting the correctness of the decision in that case.
The additional point is presented in this case that the law in question is not operative in the city of St. Paul because of the provision in its charter that “no general law of this state contravening the provisions of this act shall be considered as repealing, amending, or modifying the same unless such purpose be expressly set forth in such law.” This point is fully met by the decision of this court in the case of Prince v. City of St. Paul, 19 Minn. 267, wherein it ivas hold that a provision contained in a general law to the effect that “ all insurance companies doing business in this state under its provisions shall annually at, etc., pay the treasurer of the state tivo per cent, on all premiums received, and that such sum so paid shall be in lieu of all other taxes or licenses to be collected from said companies in the state,” operated as a repeal or modification of the charter of the city so far as it conferred or purported to confer any authority upon the common council to exact a license fee from any such company doing business in said city, although the purpose so to amend or repeal the city charter in this respect was not expressly and particularly stated in the general laAv.
*336The language of the statute under consideration is : “All keepers of saloons, * * * or other place where spirituous, vinous, or malt liquors are sold or kept for sale within this state, shall, before they shall be permitted to sell or dispose of such * * * liquors, take out * * * a special license, in addition to any and all other license or licenses Avhich they are, or may be, required by any law, ordinance, or municipal regulation, to take out.” Being thus alike as to the facts, it is clear that the present case must follow that of Prince v. City of St. Paul as to the point under consideration.
Judgment affirmed.